DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
In response to preliminary amendments files on April 12, 2021, claims 1-21 are cancelled and claims 22-41 are added by applicant's request. Therefore, claims 22-41 are presently pending in the application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 22-41 are rejected under 35 U.S.C. 103 as being unpatentable over Gilderman et al (US Pat. 10/509696) (Eff filing date of app: 8/16/2017) (Hereinafter Gilderman) in view of 
Cline et al (S Pat 9,152,659) (Eff filing date of app: 12/30/2011) (Hereinafter Cline).

As to claims 22, 32, and 41, Gilderman teaches a method, comprising: 
determining that a first database is compatible with a second database, the first database associated with a first platform in a source endian format, the second database associated with a second platform in a target endian format (see abstract and fig. 1, character 110 and 120, source data store and target data store); 	
receiving a user request via a client device associated with the first platform, the user request including an instruction to migrate data from the first database to the second database (see fig. 2, client to data migration and col. 5, ln 6065, migration invoke); 
mounting the backup data onto the second platform via a distributed file system protocol (see col. 5, ln 12-19, “Data storage service(s) 210 may provide virtual block-based storage for maintaining data as part of data volumes that can be mounted or accessed similar to local block-based storage devices (e.g., hard disk drives, solid state drives, etc.) and may be accessed utilizing block-based data storage protocols or interfaces, such as internet small computer interface (iSCSI)”); 
converting the backup data from the source endian format to a target endian format (see col. 2, ln 29-31, “Data migration, therefore may convert the data from the format of the source data store to the format of the target data store”); and 
restoring the backup data in the target endian format to the second platform (see fig. 4, character 456 and col. 9, ln 11-15, “perform any requested modifications or other operations for the migration task and then store the data 456 to target database 430. Worker 410 may update migration task management 320 with the status or completion of different task operations 446.”).
Gilderman does not expressly teach determining that backup data corresponding to a current state of the first database is available, the backup data associated with the source endian format. 
Cline teaches a system for migrating database data, see abstract, in which he teaches determining that backup data corresponding to a current state of the first database is available, the backup data associated with the source endian format (see abstract, “a computer-implemented method for ensuring a source database (e.g., target space or index space) has correct version information before a migration includes executing…”).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Gilderman by the teaching of Cline, because determining that backup data corresponding to a current state of the first database is available, the backup data associated with the source endian format, would enable the method to migrate the correct information from the source storage to the target storage (see col. 2, ln 2-12).

As to claims 23 and 33, Gilderman as modified teaches the method further comprising: upon determining that the backup data corresponding to the current state of the first database is unavailable, generating the backup data at least including generating a full snapshot of the first database and associated metadata of the first database (see Cline, col 1, ln 60-67, snapshot and col. 2, ln 20-30).

As to claims 24 and 34, Gilderman as modified teaches wherein the generating of the backup data further comprises: generating an incremental snapshot of the first database subsequent to a generation of the full snapshot  (see col 2, ln 24-26, “creating an image copy of data in the source database and collecting metadata describing the source database.”).


As to claims 25 and 35, Gilderman as modified teaches the method further comprising: converting the incremental snapshot from the source endian format to the target endian format (see Cline, col 1, ln 50-54, “o a flat file, and then use the flat file to reload the additional database instance (i.e., the target). This method can be version agnostic because the columns of the source table can be rearranged, massaged, or otherwise converted into the format of the target table.”); and generating a merged snapshot by merging the full snapshot in the target endian format with the incremental snapshot in the target endian format (see Cline, fig. 6).

As to claims 26 and 36, Gilderman as modified teaches wherein the restoring the backup data in the target endian format to the second platform further comprises: 
restoring the merged snapshot and the associated metadata to the second platform (see fig. 4, character 456 and col. 9, ln 11-15, “perform any requested modifications or other operations for the migration task and then store the data 456 to target database 430. Worker 410 may update migration task management 320 with the status or completion of different task operations 446.”).

As to claims 27 and 37, Gilderman as modified teaches the determining of the first database being compatible with the second database further comprising: 
determining that a first tablespace in the first database associated with the user request is a non-system transportable tablespace (see Gilderman, col 2, ln 51-58); 
determining a first character set associated with the first database matches a second character set associated with the second database (see Gilderman, col. Ln 47, mismatch character); and 
determining a first database version associated with the first database is compatible with a second database version associated with the second database version (see Gilderman, col 5 ln 35-37, “For heterogeneous migrations, data migration service 220 may automatically convert the data format (e.g., database schema) to a format compatible with the target data store (e.g., a target database schema)”).

As to claim 28, Gilderman as modified teaches the method, further comprising: upon determining the first database is incompatible with the second database, generate a shell script to be executed on the first database to solve an incompatibility issue (see Gilderman, col. 5, ln 27-29, “where the source and target data stores are different or otherwise not compatible (e.g., different or incompatible storage engines, schemas, file or other data formats, such as different database engines). One or both of source or target data stores may be external to provider network 200 in some embodiments. Alternatively, one or both of source or target data stores may be hosted or implemented within provider network 200 (e.g., on the same or different storage services 210). For heterogeneous migrations, data migration service 220 may automatically convert the data format (e.g., database schema) to a format compatible with the target data store (e.g., a target database schema), in some embodiments.”).

As to claims 29 and 38, Gilderman as modified teaches the method, further comprising: causing display of a plurality of selectable user interface elements each corresponding to an integrated step of a data migration workflow (see Gilderman, fig. 5A-5C, user interface).

As to claims 30 and 39, Gilderman as modified teaches wherein the plurality of selectable user interface elements includes a first selectable user interface element corresponding to a first step associated with a cross-platform compatibility check, and a second selectable user interface element corresponding to a second step associated with a current backup data availability check (see Gilderman, fig. 5A-5C where user interface include start analysis and correction, the analysis can include compatibility check and availability check).

As to claims 31 and 40, Gilderman as modified teaches wherein the plurality of selectable user interface elements further includes a third selectable user interface element corresponding to a third step associated with pre-cutover source database downtime operations, and a fourth selectable user interface element corresponding to a fourth step associated with cutover source database downtime operations (see Gilderman, fig. 5A, user interface with selectable areas for stop migration or correction and fig. 5C).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BELIX M ORTIZ DITREN whose telephone number is (571)272-4081.  The examiner can normally be reached on M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-2720631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Belix M Ortiz
Patent Examiner
Art Unit 2164

/Belix M Ortiz Ditren/            Primary Examiner, Art Unit 2164